Name: Commission Implementing Regulation (EU) NoÃ 959/2013 of 7Ã October 2013 amending Regulation (EU) NoÃ 1291/2009 concerning the selection of returning holdings for the purpose of determining incomes of agricultural holdings
 Type: Implementing Regulation
 Subject Matter: farming systems;  national accounts;  Europe;  European construction;  economic analysis
 Date Published: nan

 8.10.2013 EN Official Journal of the European Union L 265/3 COMMISSION IMPLEMENTING REGULATION (EU) No 959/2013 of 7 October 2013 amending Regulation (EU) No 1291/2009 concerning the selection of returning holdings for the purpose of determining incomes of agricultural holdings THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Council Regulation (EC) No 1217/2009 of 30 November 2009 setting up a network for the collection of accountancy data on the incomes and business operation of agricultural holdings in the European Community (1), and in particular Articles 5(4) and 7(2) thereof, Whereas: (1) Article 2 of Commission Regulation (EU) No 1291/2009 (2) sets the thresholds for the economic size of agricultural holdings and the Annex to that Regulation fixes the number of returning holdings per division. By reason of the accession of Croatia, the threshold as well as the number of returning holdings for that new Member State should be fixed. (2) In addition, the date by which Croatia is to forward its first plan for the selection of returning holdings to the Commission needs to be laid down. (3) Structural change in Italy has led to a decrease in the number of the smallest holdings and in their contribution to the total output of agriculture, implying that those holdings do no longer need to be taken into account for the field of survey with a view to covering the most relevant part of the agricultural activity. In order to guarantee a more efficient representativeness of the Italian sample, the threshold for Italy should be adapted and the number of farms adjusted. (4) Regulation (EU) No 1291/2009 should therefore be amended accordingly. (5) The measures provided for in this Regulation are in accordance with the opinion of the Community Committee for the Farm Accountancy Data Network, HAS ADOPTED THIS REGULATION: Article 1 Regulation (EU) No 1291/2009 is amended as follows: (1) Article 2 is amended as follows: (a) between the indents concerning France and Italy, the following indent is inserted:  : Croatia : EUR 4 000 (b) the indent concerning Italy is replaced by the following:  : Italy : EUR 8 000 (2) In the second paragraph of Article 5, the following sentence is added: For the accounting year 2013 Croatia shall notify the Commission of its selection plan by 31 October 2013. (3) The Annex is amended in accordance with the Annex to this Regulation. Article 2 This Regulation shall enter into force on the seventh day following that of its publication in the Official Journal of the European Union. For Croatia, it shall apply from the 2013 accounting year. For Italy, it shall apply from the 2014 accounting year. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 7 October 2013. For the Commission The President JosÃ © Manuel BARROSO (1) OJ L 328, 15.12.2009, p. 27. (2) Commission Regulation (EU) No 1291/2009 of 18 December 2009 concerning the selection of returning holdings for the purpose of determining incomes of agricultural holdings (OJ L 347, 24.12.2009, p. 14). ANNEX (1) In the Annex to Regulation (EU) No 1291/2009, the following row is inserted between the rows for France and Italy: 860 CROATIA 1 251 (2) The rows concerning Italy are replaced by the following: ITALY 221 Valle DAosta 170 222 Piemonte 594 230 Lombardia 717 241 Trento 282 242 Bolzano 338 243 Veneto 707 244 Friuli 451 250 Liguria 431 260 Emilia Romagna 873 270 Toscana 577 281 Marche 452 282 Umbria 460 291 Lazio 587 292 Abruzzo 572 301 Molise 342 302 Campania 667 303 Calabria 510 311 Puglia 723 312 Basilicata 400 320 Sicilia 706 330 Sardegna 547 Total Italy 11 106